Citation Nr: 1828744	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  12-41 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for eczema.

2.  Entitlement to service connection for a left knee disability, diagnosed as chondromalacia, patellofemoral joint, left knee, to include as secondary to service-connected residuals of a right foot fracture with a great toe injury.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected residuals of a right foot fracture with a great toe injury.

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a right foot fracture with a great toe injury.

5.  Entitlement to service connection for a headache disability, to include as secondary to a back disability and/or service-connected residuals of a right foot fracture with a great toe injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The October 2011 rating decision denied entitlement to service connection for a back disability, a left knee disability, and headaches.  A notice of disagreement was received in March 2012, a statement of the case was issued in December 2012, and a substantive appeal was received in December 2012.

The May 2012 rating decision denied entitlement to service connection for a left ankle disability.  A notice of disagreement was received in July 2012, a statement of the case was issued in December 2012, and a substantive appeal was received in December 2012.

The May 2012 rating decision also denied the claim of entitlement to service connection for a skin condition of the hands, but it is unclear whether it found that new and material evidence had not been received to reopen the claim or whether the claim was reopened and denied on the merits.  A notice of disagreement was received in April 2013, a statement of the case that reopened the claim and denied it on the merits was issued in January 2017, and a substantive appeal was received in February 2017.

In August 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for a left ankle disability, a back disability, and a headache disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for eczema was originally denied in a March 2001 rating decision; this decision was not appealed and is final.

2.  When considered by itself or in connection with the evidence previously assembled, the appellant has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for eczema.

3.  The evidence is in relative equipoise with respect to the question of whether the Veteran's left knee disability, diagnosed as chondromalacia, patellofemoral joint, left knee, developed secondary to service-connected residuals of a right foot fracture, to include an injury to the great toe.


CONCLUSIONS OF LAW

1.  New and material evidence with respect to the claim of entitlement to service connection for eczema has not been added to the record since the March 2001 rating decision; thus, that claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for a left knee disability, diagnosed as chondromalacia, patellofemoral joint, left knee, have been met.  38 U.S.C. §§ 1110, 1111, 1131, 1153 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter that was sent to the Veteran in February 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The Veteran's claim of entitlement to service connection for eczema and a skin rash was originally denied in a March 2001 rating decision.  The rating decision notes that the Veteran reported that he experienced severe eczema and skin irritation in November 1990.  He did not indicate that this condition was treated in service.  Post-service medical records from 1996 to 1999 showed the existence of this disability, but there was no credible evidence showing the condition was incurred in service.  He was notified of this decision in March 2001, but he did not file a notice of disagreement or submit new and material evidence within the one-year period following the notification.  That decision therefore became final.

In requesting to reopen this claim, the Veteran contends that his current skin condition is an undiagnosed illness that developed as a result of his service in the Persian Gulf.  The Board notes that a separate theory in support of a claim for a particular benefit is not equivalent to a separate claim, and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

This claim was denied in a May 2012 rating decision based on the fact that the disability has a diagnosis (dyshidrotic eczema) and is therefore not a manifestation of an undiagnosed illness or of a diagnosed medically unexplained chronic multisymptom illness.  The Agency of Original Jurisdiction (AOJ) also noted that there is still no basis for direct service connection, as the Veteran still had not submitted evidence of in-service disability.

Since the March 2001 rating decision, the Veteran has submitted argument that his skin condition is related to his Persian Gulf service.  While the Veteran has reported that he first experienced these symptoms in the Persian Gulf, his current disability has been attributed to dyshidrotic eczema, which is a known diagnosis.  The Veteran has not submitted any evidence of a direct link between his skin condition and his service, to include his service in the Persian Gulf.  Nor has the Veteran submitted new evidence reflecting that he experienced symptoms of a skin condition in service.  

Furthermore, the Veteran underwent VA examinations in April 2012 and January 2014.  The fact that the AOJ reopened the Veteran's claim in the January 2017 statement of the case and ordered examinations does not bind the Board to reopening the claim and deciding it on the merits.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).  The Board must make its own determination as to whether the examinations present new and material evidence to warrant a reopening.

The April 2012 VA examination was conducted in conjunction with a March 2012 Gulf War Medical Examination.  The VA examiner attributed the Veteran's symptoms to dyshidrotic eczema that was diagnosed in 1997.  This opinion does not relate to an unestablished fact necessary to substantiate the claim, as the evidence of record at the time of the March 2001 opinion established a current diagnosis.

The January 2014 examiner diagnosed atopic dermatitis of the hands with residuals scars and opined that this disability was less likely than not incurred in or caused by service.  As a rationale, the examiner noted that the Veteran has a small area of atopic dermatitis in finger webs on opposing surfaces.  The Veteran reported that he only had pruritus and erythema in 1991, and cracking did not occur until sometime between 1996 and 1998.  His response to steroids rules out infectious etiology.  The examiner also noted that the small area of involvement and transient nature of exposure shed doubt on service connectivity.  This opinion is not material to establishing in-service incurrence or etiology, and therefore does not form a basis for reopening the claim.

The Veteran testified at his August 2017 Board hearing that his skin condition originated during service and has worsened.  He did not provide any new testimony at his hearing that pertains to establishing in-service incurrence or nexus.

In short, the Board finds that new and material evidence has not been received, and the claim of entitlement to service connection for eczema is not reopened.  The appeal is denied.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to, or results from, a service-connected disease injury shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection on the basis of aggravation is permitted.  38 C.F.R. § 3.310(b).  Compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has claimed entitlement to service connection for a left knee disability.  He contends that this disability is associated with altered gait that is caused by his service-connected right foot disability.  The Veteran does not contend, and the evidence does not reflect, that this disability developed during service or is otherwise directly etiologically related to service.  Rather, the Veteran has limited his claim to a secondary theory of entitlement.  

There are two separate medical opinions, a March 2010 opinion from a private physician, and a June 2011 opinion from a VA physician, that support the Veteran's claim of a nexus between the service-connected right foot disability and the left knee disability.  The March 2010 record diagnoses mild chondromalacia, patellofemoral joint, left knee.  These opinions are highly probative in that they are based on examination of the Veteran and familiarity with his pertinent medical history.  The physicians also provide reasons and bases for their conclusions.  The Board acknowledges that the record contains etiology opinions that weigh against the claim.  (See August 2011 VA knee and lower leg conditions examination report.)  However, the Board finds that these opinions are not more probative than the March 2010 and June 2011 opinions.  Therefore, the evidence in this case is at least in equipoise, and entitlement to service connection for a left knee disability is granted.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for eczema is not reopened; the appeal is denied.

Entitlement to service connection for a left knee disability, diagnosed as chondromalacia, patellofemoral joint, left knee, to include as secondary to service-connected residuals of a right foot fracture with a great toe injury, is granted.


REMAND

The Veteran has also claimed entitlement to service connection for a left ankle disability.  He testified at his Board hearing that, while he did not have a current diagnosis, his left and right ankles experience similar symptoms.  He has asserted a link between his altered gait and his service-connected right ankle disability and believes that the same relationship exists between his altered gait and any current left ankle disability.  (See Board Hearing Transcript, page 17.)  

The Veteran disputed the rationale for the May 2012 rating decision's denial of this claim.  Specifically, the rating decision noted that there is no evidence of a current left ankle disability and that VA examinations from February 2011 and August 2011 showed no evidence of a left ankle condition.  The Veteran disputed ever having had his left ankle examined.  He noted that he had not filed his left ankle claim until October 2011, but that the claim was denied based on an earlier examination that he did not remember having occurred.  (See Board Hearing Transcript, pages 15-16.)  

The Board has reviewed the February 2011 and August 2011 VA examination reports.  The February 2011 VA examination report notes that the left foot and ankle were normal on examination.  The examiner noted that diagnostic and clinical tests have been reviewed, and that the x-rays of the right foot and right ankle are included in the Hines VA medical records.  The Board has reviewed the x-ray reports at issue and finds that no left ankle x-rays were taken at that time or at any other time.  

The August 2011 VA examination report notes that the Veteran was being seen for a review examination of the right ankle condition, but that he was also complaining of left ankle discomfort.  It notes that an opinion was being asked of whether his right ankle disability is related to an in-service foot injury, but no examination or etiology opinion was requested in connection with the left ankle.  Physical examination of the left ankle was normal, but no diagnostic testing was conducted.  (X-rays were, however, conducted on the right ankle.)  The Veteran was diagnosed as having a normal left ankle.

The Veteran's private and VA medical records, the most recent of which of record were obtained by VA in August 2017, reflect that the Veteran has not been diagnosed with a left ankle disability.

Given, however, that the Veteran has provided competent and credible reports of current left ankle symptoms, the Board will remand this claim for an examination and to obtain an opinion with respect to whether the Veteran has a current left ankle disability manifested by at least functional impairment, that is at least as likely as not due to service, to include as secondary to a service-connected disability.  

The Veteran has also claimed entitlement to service connection for a back disability.  In relevant part, he contends that this disability was either caused or aggravated by his service-connected residuals of a right foot fracture with a great toe injury.

He testified at his Board hearing that he first injured his back while playing football in high school.  He described the injury as "just a misalignment of several vertebrae and I had a chiropractor that popped things back in order and gave me some things."  (See Board Hearing Transcript, page 3.)  He specifically testified that this injury occurred to his lower, mid, and upper back.  (See Board Hearing Transcript, page 6.)  He testified that he did not suffer a specific back injury in service, but that he noticed that his back would become aggravated when he tried to over-exert himself.  However, he never reported a back injury in service and was never treated for one.  (See Board Hearing Transcript, pages 4-5.)

The Veteran further noted at his hearing that, while his back has been examined by VA, "they went after causation instead of exacerbation."  (See Board Hearing Transcript, page 6.)  

At his hearing, the Veteran testified that he believed that his treating chiropractor (Dr. O) had offered an opinion that the alteration of his gait due to his service-connected disabilities had aggravated his back disability.  An August 2011 treatment record from Dr. O notes that the Veteran presented for neck pain, back pain, and foot pain.  It also notes that the Veteran has very painful daily headaches.  It further notes that he has an inability to walk with fluid motion due to an injury that occurred years ago when he was hit by a helicopter.  The Board notes that this treatment record does not expressly link the Veteran's back pain to his inability to walk with a fluid motion due to the in-service helicopter injury.  The Board therefore cannot grant service connection based on this record.  However, it is sufficient to warrant seeking a nexus opinion that addresses the question of whether the Veteran's service-connected disabilities of the right foot, right great toe, right ankle, left hip, and left knee have aggravated a current back disability.  

Consideration of the claim of entitlement to service connection for headaches, to include as secondary to a back disability and/or service-connected residuals of a right foot fracture with a great toe injury, is deferred at this time.  This claim is considered to be inextricably intertwined with the claim of entitlement to service connection for a back disability, as an August 2011 record from the Veteran's chiropractor notes that the Veteran has headaches that are associated with low back pain and mid back pain.  

While this case is on remand, the AOJ should obtain any outstanding VA medical records, including any records that were created after the VA medical records were last obtained in August 2017.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, including any records that were created after the VA medical records were last obtained in August 2017, and associate these records with the claims file.

2.   Following completion of the above, schedule the Veteran for an appropriate VA examination in regard to the left ankle claim.  

The examiner is asked to do the following:

a. Describe any functional impairment caused by the Veteran's left ankle pain. 

b. Diagnose all current left ankle disabilities.  

c. For any functional impairment, or diagnosed disability, the examiner must opine as to the following:

1. whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was caused by service or by a service-connected disability.

2. whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected disability. 

3. In addressing the above questions, the examiner must address whether the Veteran's service-connected disabilities of the right foot, right great toe, right ankle, left hip, and left knee have altered the Veteran's gait and have thus aggravated a current left ankle disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for an appropriate VA examination in regard to the back claim.  The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current back disability was caused or aggravated (i.e., progressed at an abnormally high rate) by a service-connected disability.  Specifically, the examiner is asked to opine as to whether the Veteran's service-connected disabilities of the right foot, right great toe, right ankle, left hip, and left knee have altered the Veteran's gait and have thus aggravated a current back disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the development requested above has been completed, again review the record and readjudicate the issues on appeal, including the issue of entitlement to service connection for a headache disability.  In readjudicating the headache disability claim, the examiner should review and address the August 2011 medical record from Dr. O'Connor that attributes the Veteran's headaches to pain in the low back and mid back.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


